Por los motivos expresados en la opinión emitida hoy en el caso No. 5869, Horace Havemeyer, etc. v. Manuel V. Domenech, Tesorero, se revoca la sentencia apelada que dictó la Corte de Distrito de San Juan en 6 de mayo de 1931, en tanto en cuanto se refiere a la finca “El Tuque” y a las 100 cuerdas de la finca “La Reparada” men-cionadas en dicha opinión, y se condena al demandado a que devuelva a los demandantes $122.03 pagados bajo protesta sobre la finca “El Tuque”, y $440 por contribuciones pagadas bajo protesta sobre la finca “La Reparada” por los años fiscales 1926-27 y 1927-28 respec-tivamente, y se confirma en todo lo demás dicha sentencia, sin especial condenación de costas.